Citation Nr: 0732378	
Decision Date: 10/15/07    Archive Date: 10/26/07

DOCKET NO.  04-34 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to May 
1992.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2002 rating decision 
of a Department of Veterans Affairs (VA) Regional Office 
(RO).

The August 2007 Informal Hearing Presentation from the 
veteran's accredited representative raises the issue of 
entitlement to service connection for an acquired psychiatric 
disorder other than PTSD.  Inasmuch as this issue has not 
been developed or certified for appellate review, it is not 
for consideration at this time.  It is, however, referred to 
the RO for appropriate action.


FINDING OF FACT

A valid diagnosis of PTSD based upon verified stressors is 
not of record.


CONCLUSION OF LAW

PTSD was not incurred in, or aggravated by, active military 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an inservice stressor; and credible supporting evidence that 
the claimed inservice stressor occurred.  38 C.F.R. 
§ 3.304(f).  Furthermore, if the veteran did not engage in 
combat with the enemy, or if the claimed stressors are not 
related to combat, then the veteran's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and that testimony must be corroborated by 
credible supporting evidence.  Cohen v. Brown, 10 Vet. 
App. 128 (1997).  Service department records must support, 
and not contradict, the veteran's testimony regarding 
noncombat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  
If the veteran was not engaged in combat, corroborative 
evidence of his claimed inservice stressors must be 
introduced. 

In this case, the veteran contends that noncombat-related 
stressors caused her PTSD.  Specifically, she asserts that 
she as PTSD as a result of physical abuse by her spouse and 
being raped by servicemen.  As the veteran's claimed 
stressors do not involve being engaged in combat with the 
enemy, her lay testimony alone is not enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  To that end, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed inservice stressors.  See Moreau, 9 
Vet. App. at 395-96; Cohen, 10 Vet. App. at 142.

Because the veteran's claimed stressors allege spousal abuse 
and trauma of a sexual nature, the Board notes that in Patton 
v. West, 12 Vet. App. 272, 278 (1999), the Court specified 
that there are special evidentiary procedures for PTSD claims 
based on personal assault.  VA ADJUDICATION MANUAL M21-1MR, 
Part IV, subpart ii.1.D.17.  Because personal trauma is an 
extremely personal and sensitive issue, many incidents of 
personal trauma are not officially reported, and the victims 
of this type of inservice trauma may find it difficult to 
produce evidence to support the occurrence of the stressor.  
It is often necessary to seek alternative evidence.  Id.

Further, with respect to a claim of entitlement to service 
connection for PTSD based on an alleged personal assault, 
38 C.F.R. § 3.304(f) (3) was amended in March 2002.  It thus 
provides that if a PTSD claim is based on inservice personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a PTSD claim that 
is based on inservice personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  
38 C.F.R. § 3.304(f) (3).

The veteran has offered no competent corroborating evidence 
of her claimed stressors.  Although the veteran's August 2003 
notice of disagreement reflects her contention that the 
inservice stressful incidents which led to her PTSD are 
corroborated by her service medical and personnel records 
because these records show her treatment for "unexplained" 
dehydration as well as her squadron transfer while stationed 
in Washington, D.C., in 1991; she failed to respond to the 
duty to assist letters which were sent to her in January 
2002, August 2003, and April 2004.  These letters notified 
the veteran of the possibility of corroborating her claimed 
stressors through the alternate forms of evidence listed in 
38 C.F.R. § 3.304 (f) (2) and requested that she provide 
additional identifying information to assist the RO in 
confirming her claimed stressors.  

In addition, a April 2004 Report of Contact, VA Form 119, 
reflects that the veteran was contacted by telephone and the 
importance of responding to the PTSD questionnaire and 
providing alternative evidence was explained to her.  The 
veteran was also notified that VA was unable to locate her 
ex-husband in the VA system and it was requested that she 
provide his social security number.  The requested evidence 
has not been received from the veteran.  This was important 
because the veteran has indicate her spouse was discharged 
from the military due to the abuse (see treatment record from 
September 2002), which could, perhaps, be confirmed by the 
VA.  The veteran's lack of effort to assist the RO in its 
many sincere efforts to confirm the stressors in service is 
found to provide only more evidence against a finding that a 
stressor from service is the cause of the veteran's current 
problems.   

The Board finds that VA has reasonably exhausted its duties 
to assist the veteran in corroborating her alleged stressors.  
While the VA is obligated to assist a claimant in the 
development of a claim, there is no duty on the VA to prove 
the claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991), reconsidered, 1 Vet. App. 406 (1991).  The Court has 
held that the factual data required by VA to provide a 
successful search of records to confirm a stressor, such as 
names, dates, and places, "are straightforward facts and do 
not place an impossible or onerous task on the appellant.  
The duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Id.

Additionally, notwithstanding the veteran's assertion, her 
service department records do not provide corroborative 
evidence with respect to her alleged stressors.  
Specifically, the service medical and personnel records fail 
to suggest that the veteran suffered from incidents of rape 
or spousal abuse.  Doran, 6 Vet. App. at 283.  To the 
contrary, these records are silent with respect to 
psychiatric or medical treatment in connection with physical 
assault or behavioral changes evidenced by personnel actions.  
Such facts only provide evidence against this claim.  

As noted above, under 38 C.F.R. § 3.304(f), statements from 
family members, roommates, fellow service members, or clergy 
can be used in corroborating an inservice stressor due to 
personal assault for the purposes of establishing service 
connection.  The veteran has not responded to written 
communications or  telephone contact; accordingly, the Board 
concludes that the veteran was unable to obtain statements 
attesting to her claimed stressor events from family members, 
roommates, fellow service members, or clergy who she had 
known while in service.  

As noted above, VA may submit any evidence that it receives 
to an appropriate medical or mental health professional for 
an opinion as to whether it indicates that a personal assault 
occurred under 38 C.F.R. § 3.304(f) (3).  In this case, 
despite extensive efforts to obtain such evidence in order to 
provide the VA a basis to grant this claim, no such evidence, 
other than the veteran's statements, have been received.  Her 
own statements regarding alleged stressors from service are, 
at best, found to be very unclear.  The Board must also note 
a long history of drug abuse in this case.  Based on the 
above, the Board must find that based on a total lack of 
corroborating evidence, of any kind, an opinion from a 
medical provider is not warranted in this case.  Further, an 
extensive review of the many treatment records in this case 
are found to provide evidence against this claim, clearly 
indicating problems other than PTSD caused by stressors in 
service.  A detailed review of this case clearly indicates no 
basis to make more attempts to confirm the alleged stressors 
in service, or to obtain another medical opinion.      

Again, service connection for PTSD requires: (1) medical 
evidence establishing a diagnosis of the condition; (2) 
credible supporting evidence that the claimed inservice 
stressor occurred; and, (3) a link established by medical 
evidence, between current symptoms and an inservice stressor.  
To that end, although the February 2002 report of VA PTSD 
examination includes a diagnosis of PTSD as a result of 
physical and sexual abuse by her husband and statements from 
her VA treating physicians reflect that she is in receipt of 
treatment for PTSD, these diagnoses are based on the 
unverified stressful events claimed by the veteran.  As such, 
because the diagnoses rest on stressors which have not been 
verified, they fail to satisfy the criteria noted above for a 
valid PTSD diagnosis for VA purposes.  See 38 C.F.R. 
§ 3.304(f).

The Board acknowledges the veteran's contention that she 
suffers from PTSD as a result of her period of active duty 
service.  However, although lay evidence is acceptable to 
prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  Simply stated, the veteran 
is not medically qualified to state that incidents during her 
period of active duty service resulted in her current 
problems.

Because a valid diagnosis of PTSD based upon verified 
stressors is not of record, the preponderance of the evidence 
is against the veteran's claim.  As such, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Finally, review of the claims folder reveals compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  Letters dated in March 2001 and January 
2002 and provided to the appellant prior to the August 2002 
rating decision on appeal satisfy the duty to notify 
provisions with respect to the claim for service connection 
for PTSD as these letters informed the veteran of what 
evidence was required to establish service connection.  

Moreover, the Federal Circuit has held that a Statement of 
the Case or Supplemental Statement of the Case can constitute 
a "readjudication decision" that complies with all 
applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the Statement of 
the Case or Supplemental Statement of the Case.  See Mayfield 
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).

As the evidence establishes that the appellant has been 
afforded a meaningful opportunity to participate in the 
adjudication of her claim, she was provided notice with 
respect to the what evidence is required to establish service 
connection, her claim was subsequently readjudicated in a 
Statement of the Case, and there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427 (2006) (Reviewing the 
entire record and examining the various predecisional 
communications, the Court concluded that the evidence 
established that the veteran was afforded a meaningful 
opportunity to participate in the adjudication of his claim, 
as the Board has done in this case.)

With respect to the duty to assist, the RO has secured the 
veteran's service and VA medical records, she has been 
afforded a VA PTSD examination, and she has provided written 
communication with respect to her claim.  As there is no 
indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the appellant 
is not prejudiced by the Board's adjudication of his claims.

ORDER

Service connection for PTSD is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


